a)

No

Ww

ns

ul

oO)

“I

©

oO

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 8:20-cv-02217-DFM Document 22 Filed 09/15/21 Pagelof2 Page ID#:45

JIMMY O. EWENIKE, CSBN 133406

Law Offices of Jimmy Ewenike
515 West
Fullerton, CA. 92832
Telephone: (714) 773-0611
Facsimile: (714) 519-3830
E-Mail: Ewenike@yahoo.com

TRACY L. WILKISON
ACTING United States Attorney
DAVID M. HARRIS

Assistant United States Attorney
Chief, Civil Division

CEDINA M. KIM

Assistant United States Attorne

Commonwealth Avenue, Suite 210

Senior Litigation Counsel, Civil Division

STACY

Social Security Administration
160 Spear St., Suite 800

San Francisco, CA 94105
Telephone: (510) 970-4865
Facsimile: (415) 744-0134

Email: stacy.wiesbrock@SSA.gov

Attorneys for Defendant

( ESBROCK, CSBN 257920
Special Assistant United States Attorney

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
SOUTHERN DIVISION

Maurilio Rosel., JR.

Plaintiff,

Vv.

Kilolo Kijakazi, Acting Commissioner
of Social Security

Defendant.

 

 

CASE #: SACV 20-cv-02217 -JFW-DFM

Order Re: STIPULATION FOR THE
AWARD AND PAYMENT OF
ATTORNEY FEES PURSUANT TO
THE EQUAL ACCESS TO JUSTICE
ACT, 28 U.S.C. § ): AND COSTS
PURSUANT TO 28 US.C. § 1920

Based upon the parties' concurrently filed Joint Stipulation

for Award and Payment of Attorney Fees Pursuant to the Equal Access

 
a)

N

Ww

ns

ul

oO)

“I

©

oO

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 8:20-cv-02217-DFM Document 22 Filed 09/15/21 Page 2of2 Page ID #:46

to Justice Act, 28 U.S.C. § 2412(d), and Costs Pursuant to 28
U.S.C. § 1920 Award of EAJA Fees (“Stipulation”).

IT IS ORDERED that Plaintiff be awarded One Thousand Seven
Hundred Dollars and Ninety Five ($1,795), and Forty Four Cents
($0.44) in attorney fees, under the Equal Access to Justice Act
(EAJA), 28 U.S.C. § 2412(d), and Zero Dollars and Zero Cents ($0.0)
in costs, under 28 U.S.C. § 1920, subject to the terms of the

stipulation.

Dated: September 15, 2021 V 2 a>
D

OUGLAS F. MCCORMICK
UNITED STATES MAGISTRATE JUDGE

 
